Citation Nr: 0723858	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ankle 
arthritis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to asbestos exposure.

3.  Entitlement to service connection for a dental disorder 
for compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1953 to January 
1956.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has determined that new and material evidence has 
been submitted to warrant the reopening of the claim for 
service connection for right ankle arthritis, the Board finds 
that it is now necessary to remand this claim for further 
evidentiary development.

Additionally, the Board notes that following the February 
2004 rating decision's denial of the veteran's claim for 
service connection for a dental disorder for treatment 
purposes (the Board finds that the veteran's original claim 
may be construed as seeking entitlement to service connection 
for both compensation and treatment purposes), the veteran 
expressed disagreement with this aspect of the decision in 
his notice of disagreement dated in March 2004, but was never 
furnished with a statement of the case as to this matter.  
Consequently, the Board finds that it is required to take 
jurisdiction of this claim for the sole purpose of remanding 
the claim for the issuance of an appropriate statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board further observes that although the claim for 
service connection for COPD as secondary to asbestos has been 
developed on a new and material basis, the Board is unable to 
find any previous final denial as to this issue.  Therefore, 
the Board has identified this claim as an original claim for 
service connection for COPD as secondary to asbestos 
exposure.  Since the Board has determined that this claim 
should be remanded for further evidentiary development, the 
actions of the regional office (RO) have not been prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues of entitlement to service connection for right 
ankle arthritis, COPD as secondary to asbestos exposure, and 
a dental disorder for compensation and treatment purposes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An application to reopen the claim for service connection 
for right ankle arthritis was denied in a January 1996 rating 
action that was not appealed.

2.  The evidence submitted since the January 1996 rating 
decision pertinent to the claim for service connection for 
right ankle arthritis was not previously submitted, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1996 rating decision, which denied an 
application to reopen a claim for service connection for 
right ankle arthritis, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006).  

2.  New and material evidence has been submitted since the 
January 1996 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA), and that since it has 
determined that the evidence supports the reopening of the 
veteran's claim, any lack of notice and/or development under 
the VCAA cannot be considered prejudicial to the veteran.  In 
addition, now that the claim is reopened, it and the 
remaining issues on appeal are being remanded for further 
development.

The record reflects that an application to reopen the claim 
for service connection for right ankle arthritis was denied 
by a rating decision in January 1996, at which time the RO 
determined that there was no evidence of a chronic right 
ankle disorder that had been linked to active service, or in 
the case of arthritis, to a period of one year after service.  
The veteran was notified of his right to appeal that decision 
in February 1996.  The veteran did not file a timely appeal 
with that rating decision and accordingly, the January 1996 
rating decision became final when the veteran did not perfect 
his appeal within the statutory time limit.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As such, the veteran's claim 
for service connection for right ankle arthritis may only be 
reopened if new and material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the January 1996 rating decision, new and material evidence 
would consist of evidence of current right ankle arthritis 
and/or evidence linking such disability to the veteran's 
active service.

In this regard, additional evidence received since the 
January 1996 rating decision includes Department of Veterans 
Affairs (VA) treatment records reflecting X-ray evidence of 
right ankle arthritis and an opinion noting that subtalar 
degenerative joint disease (DJD) was consistent with old 
trauma.  

Since the January 1996 rating decision denied the claim in 
part on the basis of no showing of current right ankle 
disability, the Board finds that evidence of a current right 
ankle disability by itself would warrant the reopening of the 
claim.  In addition, there is also evidence linking right 
subtalar DJD to old trauma.  Moreover, this evidence was not 
previously submitted, relates to unestablished facts 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for right ankle 
arthritis is reopened.



ORDER

New and material evidence having been submitted, the claim 
for service connection for right ankle arthritis is reopened.


REMAND

Having reopened the claim for service connection for right 
ankle arthritis, the Board has reviewed the record and noted 
that there is in-service evidence of treatment for right 
foot/ankle disability during service over the period of 1954 
to 1955, there is a current diagnosis of right ankle 
arthritis, and a VA radiologist concluded in April 2003 that 
January 2003 X-rays of the right ankle revealed calcaneal 
deformity, particularly in the subtalar region, consistent 
with the history of old trauma (old fracture), and post-
traumatic degenerative disease, particularly in the subtalar 
region.  Consequently, the Board finds that the veteran 
should be afforded an appropriate VA examination and opinion 
as to whether it is at least as likely as not that the 
veteran's right ankle arthritis and/or any other current 
right foot/ankle disorder is related to the veteran's period 
of active service.  

With respect to the claim for service connection for COPD as 
secondary to asbestos exposure, while there is no in-service 
record of any treatment of a respiratory disorder, the 
veteran did serve as a seaman aboard the USS Midway for an 
extended period of time in addition to other ships, and thus, 
may have come into contact with asbestos.  In addition, there 
is a current diagnosis of COPD, patchy infiltrates were noted 
in the right lung base in chest X-rays, dated in January 
1993, and the veteran has submitted a private medical 
statement, dated in January 2003, in which the examiner 
opined that the veteran's COPD could have as likely as not 
been caused or aggravated by the veteran's active service.  
Therefore, the Board finds that the veteran should also be 
afforded an appropriate VA examination and opinion as to 
whether it is at least as likely as not that the veteran's 
COPD or other respiratory disorder is related to exposure to 
asbestos during service.  

Finally, as was noted previously, following the February 2004 
rating decision's denial of the veteran's claim for service 
connection for a dental disorder for treatment purposes (the 
Board finds that the veteran's original claim may be 
construed as seeking entitlement to service connection for 
both compensation and treatment purposes), the veteran 
expressed disagreement with this aspect of the decision in 
his notice of disagreement dated in March 2004, but was never 
furnished with a statement of the case as to this matter.  
Consequently, the Board is required to take jurisdiction of 
this claim for the sole purpose of remanding the claim for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature and etiology of 
any current arthritis of the right 
ankle and/or any other current right 
foot/ankle disorder.  The claims file 
should be made available for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  
The examiner should be requested to 
state whether it is at least as likely 
as not (50 percent probability or more) 
that any current right ankle arthritis 
and/or any other current right 
foot/ankle disorder is related to the 
veteran's period of active service and 
the problems experienced by the veteran 
therein relative to the right 
foot/ankle.  

2.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature and etiology of 
any current COPD or other respiratory 
disorder.  The claims file should be 
made available for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
(50 percent probability or more) that 
any current COPD or other respiratory 
disorder is related to exposure to 
asbestos during service.  

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the veteran's claims 
should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond

4.  A statement of the case should also 
be issued with respect to the issue of 
entitlement to service connection for a 
dental disorder for treatment and 
compensation purposes.  If, and only 
if, the veteran perfects an appeal of 
that issue, this claim should be 
returned to the Board for appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


